 


109 HCON 184 IH: Expressing the sense of Congress regarding additional steps to expedite the success of the United States in Iraq, and for other purposes.
U.S. House of Representatives
2005-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. CON. RES. 184 
IN THE HOUSE OF REPRESENTATIVES 
 
June 22, 2005 
Mr. Skelton (for himself and Ms. Harman) submitted the following concurrent resolution; which was referred to the Committee on Armed Services, and in addition to the Committee on International Relations, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress regarding additional steps to expedite the success of the United States in Iraq, and for other purposes. 
 
Whereas the key to the success of the United States mission in Iraq and of the Iraqi nation in the long-term is the development of self-sustaining and operationally capable Iraqi security forces able to provide for the independent security of their country; 
Whereas the achievement of this goal will require additional improvements in the quality of the Iraqi security forces, as well as increasing the numbers of such security forces, and the acceleration of training efforts for such security forces; 
Whereas the United States military needs better intelligence regarding the insurgent forces that it is facing in Iraq; 
Whereas the embedding of United States military forces in transition teams is an effective technique for the training and mentoring of Iraqi security forces; 
Whereas the effort to stand-up viable Iraqi security forces able to provide for their own security will still take many months and perhaps years unless there is a substantial infusion of additional resources and trainers as soon as possible; 
Whereas the time and difficulty associated with the training of Iraqi security forces to the point where such security forces can sustain themselves and provide security for themselves and their country will require the continued rotation of United States military forces to fight the insurgency in Iraq; 
Whereas the United States military, and United States Army in particular, continue to show increasingly dangerous levels of strain as the war in Iraq and the global war on terrorism continue to demand sustained high levels of operational tempo; 
Whereas to meet a critical need in the short term, the United States Army has reduced quality standards by enlisting fewer high school graduates, retaining problematic recruits, and relaxing commissioning qualifications for officers; 
Whereas these measures by the United States Army raise concern about whether the Army will continue to be as effective in its operations in Iraq as it has been, as well as about the future ability of the Army to operate in high technology battlefield environments; and 
Whereas support by the people of the United States is vital to sustaining the war effort in Iraq, and that support must be reinvigorated if it is to sustain the United States military through current and future operations in Iraq: Now, therefore, be it 
 
That it is the sense of Congress that— 
(1)the United States should deploy additional transition teams to accelerate the training of Iraqi security forces and should backfill those personnel with personnel from other services if needed given the critical nature of this mission; 
(2)the United States should urge the North Atlantic Treaty Organization (NATO) and other international organizations to take a more prominent role in the training of Iraqi security forces as the most direct way to expedite the establishment of Iraq’s long-term security; 
(3)the President and the Secretary of Defense should develop a comprehensive plan to deal with the urgent problems that the United States military, in particular the United States Army, is experiencing as a result of continued high operational tempo; and 
(4)the President should develop and explain to the people of the United States a strategy for success in Iraq which includes, at a minimum— 
(A)a plan to train Iraqi Army and police forces faster and more effectively; 
(B)identifiable milestones by which progress in the training of Iraqi Army and police forces may be assessed; and 
(C)a plan providing for the withdrawal of United States military forces from Iraq after the milestones described in subparagraph (B) are achieved and Iraqi security forces are capable of providing for Iraq’s security on a self-sustaining basis. 
 
